Citation Nr: 0124209	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  99-24 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


REMAND

The veteran had active service from April 1945 to July 1946.  
He had additional unverified periods of Army reserve service.  
The appellant is the veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In June 2001, a video conference hearing was held before the 
undersigned, the Member of the Board designated by the 
Chairman of the Board to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West Supp. 2001).  The hearing 
transcript has been associated with the claims file.

The veteran died in June 1979 of cardiopulmonary arrest due 
to subendocardial myocardial infarction.  In a March 1992 
rating decision, the RO denied entitlement to service 
connection for the cause of the veteran's death.  The 
appellant was notified of the decision, and she did not 
appeal.  In September 1999, she filed a claim to reopen the 
claim of entitlement to service connection for the cause of 
death.  She submitted a medical statement from a doctor who 
treated the veteran after 1955.  In the October 1999 rating 
decision here on appeal, the RO denied the claim without 
addressing specifically whether new and material evidence had 
been submitted to reopen the claim.

When a claim has been previously finally denied, it may not 
be reopened unless new and material evidence is presented.  
See 38 U.S.C.A. §§ 7105(c), 5108 (West 1991); 38 C.F.R. 
§§ 3.156(a), 3.160(d), 20.302(a) (2000).  

Although the RO denied the appellant's claim without 
considering the preliminary issue of whether she had 
submitted new and material evidence to reopen the claim, the 
Board has jurisdiction to consider the issue of whether new 
and material evidence has been submitted because that issue 
is part of the same "matter" before the Board.  Bernard v. 
Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim, the question of 
whether there is new and material evidence to reopen the 
claim is implicated where there is a prior final decision 
regarding that claim.  Id. at 392.  Although these are two 
separate questions, they are components of a single claim for 
service connection for the cause of death.  Id.  Thus, the 
issue on appeal has been recharacterized on page one of this 
decision.  See also Barnett v. Brown, 8 Vet. App. 1, 4 (1995) 
(Board has a legal duty to consider the requirement of 
whether new and material evidence has been submitted 
regardless of the RO's actions); Wakeford v. Brown, 8 Vet. 
App. 237 (1995) (VA failed to comply with its own regulations 
by ignoring issue of whether any new and material evidence 
had been submitted to reopen the veteran's previously and 
finally denied claims).

Since the RO denied the appellant's claim in October 1999, 
there has been a significant change in the law.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which redefined VA's duty to 
assist, enhanced its duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim, 
and eliminated the well-grounded-claim requirement.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note, Effective and Applicability Provisions 
(West Supp. 2001).

VCAA does not require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented.  38 U.S.C.A. § 5103A(f) (West Supp. 2001).  
However, it does appear in this case that there may be 
records under government control that should be associated 
with the claims file before a determination is made as to 
whether new and material evidence has been presented to 
reopen the claim.  It also appears that the RO should notify 
the claimant of information and evidence needed to 
substantiate her claim.  See 38 U.S.C.A. § 5103(a) (West 
Supp. 2001).

The following areas of potential development should be 
pursued on remand.

First, the appellant has presented a statement from the 
veteran's private doctor, Dr. Creel, regarding the etiology 
of the veteran's heart disease.  The treatment records of Dr. 
Creel have not been presented by the appellant.  She should 
be notified that Dr. Creel's actual treatment records of the 
veteran, from his first appointment through the last occasion 
on which Dr. Creel treated him, are necessary to substantiate 
her claim.  She should be asked to present those treatment 
records.  See 38 U.S.C.A. § 5103(a) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).

Second, the appellant made reference to a 1951 Army Reserve 
physical examination report that she had in her possession at 
the time of her videoconference hearing.  She said she would 
provide a copy of that report to the Board.  That examination 
report has not yet been associated with the claims file.  She 
should be asked to provide a copy of the 1951 Army Reserve 
physical examination report, and any other Reserve medical 
records of the veteran that she may have in her possession.  
Id.

Third, the veteran died in the Birmingham VA Hospital.  His 
death certificate shows that an autopsy was performed.  His 
final hospitalization records and the autopsy report should 
be associated with the claims file.  The appellant also 
indicated that the veteran received VA treatment for his 
heart disorder from the Birmingham VA hospital from 1955 
until his death in 1979.  His VA treatment records are 
constructively before the Secretary, and any relating to 
treatment for a heart disorder should be associated with the 
claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Finally, the veteran's complete active duty for training and 
inactive duty training dates should be verified, and the RO 
should request all service medical records relating to the 
veteran's reserve training periods.  38 U.S.C.A. § 5103A(c) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(2)).

After notifying the appellant and giving her an opportunity 
to present evidence to substantiate her claim, and after 
associating VA and service department records with the claims 
file, the RO should review the record and determine whether 
new and material evidence has been presented to reopen the 
claim of entitlement to service connection for the cause of 
death.  If it has, and, if medical opinion is necessary in 
order to determine entitlement to the benefit sought, the RO 
should secure an appropriate VA medical opinion.

Accordingly, the case is remanded for the following:

1.  Contact the appellant and ask her to 
submit the following:

(a) a copy of the 1951 Army reserve 
physical examination in her possession, 
as well as all other relevant documents 
in her possession; 

(b) the veteran's complete treatment 
records from William T. Creel, M.D., from 
1955 until 1979; and

(c) all treatment records of the veteran 
from the University of Alabama at 
Birmingham Hospital from 1955 through 
1979.

All documents obtained must be associated 
with the claims file.

2.  Contact the appropriate records 
depository and request copies of the 
veteran's medical and personnel records 
relevant to any periods of Army reserve 
service, with particular emphasis on the 
years 1950 through 1955.  Verify the 
veteran's specific dates of active duty, 
active duty for training, and inactive 
duty training.  All documents obtained 
must be associated with the claims file.

3.  Contact the Birmingham VA Medical 
Center and request copies of the 
veteran's medical records relevant to any 
period of treatment or hospitalization 
from 1955 through 1979, with particular 
emphasis on the hospital records for the 
period immediately prior to his death on 
June 27, 1979, as well as the autopsy 
report.  All documents obtained must be 
associated with the claims file.

4.  Review the above notice and 
development and determine whether any 
further notice to the appellant, or any 
further development, is required by the 
VCAA.  If so, undertake corrective 
measures before proceeding.  Thereafter, 
review the claim to reopen and determine 
whether new and material evidence has 
been presented.  If not, issue a 
supplemental statement of the case to the 
appellant and her representative and 
allow an appropriate period for response.  
If new and material evidence has been 
presented, consider whether development 
assistance is required under the VCAA, 
including whether the claims file should 
be referred to an appropriate VA medical 
specialist for a medical opinion as to 
whether it is as likely as not that the 
veteran's death was due to disease or 
injury during active military service or 
to injury during inactive duty training.

Thereafter, the case should be returned to the Board for 
further appellate review, following appropriate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


